                                         Case 4:19-cv-05468-YGR Document 26 Filed 06/26/20 Page 1 of 11




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         TIMOTHY PEOPLES, JR.,
                                   4                                                         Case No. 19-cv-05468-YGR (PR)
                                                         Plaintiff,
                                   5                                                         ORDER OF SERVICE AND
                                                  v.                                         TERMINATING PENDING MOTIONS
                                   6                                                         AS MOOT
                                         RAUL MACHUCA, JR., et al.,
                                   7
                                                         Defendants.
                                   8

                                   9     I.   INTRODUCTION
                                  10          This suit was reassigned from a magistrate judge to the undersigned in light of a recent

                                  11   Ninth Circuit decision.1 Plaintiff, a state prisoner currently incarcerated at the California

                                  12   Correctional Center and a frequent filer, has filed the instant pro se civil rights action pursuant to
Northern District of California
 United States District Court




                                  13   42 U.S.C. § 1983 alleging constitutional violations at Salinas Valley State Prison (“SVSP”) where

                                  14   he was previously incarcerated. He alleges that SVSP officials retaliated against him for filing

                                  15   grievances by, among other things, using excessive force against him and depriving him of

                                  16   necessary medical care.

                                  17          Plaintiff has also moved for leave to proceed in forma pauperis (“IFP”) under 28 U.S.C.

                                  18   § 1915. Dkts. 2, 10. In addition, he has filed a motion for service by United States Marshal and a

                                  19   request for a status report. Dkts. 8, 24.

                                  20          In his complaint, Plaintiff names the following Defendants: SVSP Correctional Sergeant

                                  21   Raul Machuca, Jr., and SVSP Correctional Officers Jose Cermeno and Rodolfo Carrasco. Dkt. 1

                                  22   at 2.2 Plaintiff seeks declaratory relief as well as monetary and punitive damages. Id. at 4-5.

                                  23          Venue is proper because certain events giving rise to the claims are alleged to have

                                  24   occurred at SVSP, which is located in this judicial district. See 28 U.S.C. § 1391(b).

                                  25
                                              1
                                  26            Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (magistrate judge lacked jurisdiction
                                       to dismiss case on initial screening because unserved defendants had not consented to proceed
                                  27   before magistrate judge).

                                  28
                                              2
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                         Case 4:19-cv-05468-YGR Document 26 Filed 06/26/20 Page 2 of 11




                                   1    II.   DISCUSSION
                                   2          A.    28 U.S.C. § 1915(g)
                                   3          The Prison Litigation Reform Act of 1995 (“PLRA”) was enacted, and became effective,

                                   4   on April 26, 1996. It provides that a prisoner may not bring a civil action IFP under 28 U.S.C.

                                   5   § 1915 “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any

                                   6   facility, brought an action or appeal in a court of the United States that was dismissed on the

                                   7   grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

                                   8   unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

                                   9   The only exception to this bar is when a plaintiff is under imminent danger of serious physical

                                  10   injury. See Abdul-Akbar v. McKelvie, 239 F.3d 307, 312 (3d Cir. 2001) (en banc); Medberry v.

                                  11   Butler, 185 F.3d 1189, 1192-93 (11th Cir. 1999); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir.

                                  12   1998); Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998).
Northern District of California
 United States District Court




                                  13          Here, the Court sua sponte raised the section 1915(g) problem in the instant case (dkt. 19)

                                  14   and notified Plaintiff of the earlier dismissals it considered to support a section 1915(g) dismissal.

                                  15   See Andrews v. King, 398 F.3d 1113, 1120-21 (9th Cir. 2005) (allowing the plaintiff an

                                  16   opportunity to be heard on the matter before dismissing the action under section 1915(g)). The

                                  17   Court determined that Plaintiff has had at least three such prior prisoner actions dismissed on the

                                  18   grounds that they were frivolous, malicious, or failed to state a claim upon which relief may be

                                  19   granted. See, e.g., Peoples v. Williams, Case No. CV 08-7128-UA (AGR) (C.D. Cal. Nov. 18,

                                  20   2008) (complaint dismissed for failure to state a claim); Peoples v. Barber, Case No. CV 08-5249-

                                  21   UA (AGR) (C.D. Cal. Sept. 8, 2008) (same); Peoples v. Schwarzenegger, Case No. CV 08-1125-

                                  22   JVS (AGR) (C.D. Cal. May 22 and Apr. 13, 2009) (same); Peoples v. Davis, No. CV 06-7366-

                                  23   JVS (AGR) (C.D. Cal. Feb. 19, 2009) (same).3 The Court also noted that the Central District had

                                  24

                                  25          3
                                                It matters not that in two of the cases Plaintiff was denied leave to file his complaint on
                                  26   the ground that the complaint failed to state a claim upon which relief could be granted. See
                                       O’Neal v. Price, 531 F.3d 1146, 1152 (9th Cir. 2008) (prisoner action requesting IFP status is
                                  27   “brought” within meaning of section 1915(g); a denial of leave is dismissal and counts as strike).

                                  28                                                     2
                                         Case 4:19-cv-05468-YGR Document 26 Filed 06/26/20 Page 3 of 11




                                   1
                                       dismissed at least two subsequent prisoner actions by Plaintiff on the ground that he is barred from
                                   2
                                       proceeding IFP under section 1915(g). See Peoples v. Schwarzenneger, Case No. CV 11-3808-
                                   3
                                       UA (AGR) (C.D. Cal. May 11, 2011); Peoples v. Schwarzenegger, Case No. CV 11-0140-UA
                                   4
                                       (AGR) (C.D. Cal. Apr. 28, 2011). Because Plaintiff has had four prior dismissals and did not
                                   5
                                       appear to be under imminent danger of serious physical injury, the Court ordered Plaintiff to show
                                   6
                                       cause why the aforementioned dismissals should not be counted as “strikes” to support a section
                                   7
                                       1915(g) dismissal. See Dkt. 19 at 2-3.
                                   8
                                              The Court finds that, pursuant to Andrews, 398 F.3d at 1121, Plaintiff has been given
                                   9
                                       notice of the potential applicability of section 1915(g). Plaintiff therefore may proceed IFP only if
                                  10
                                       he is seeking relief from a danger of serious physical injury which is “imminent” at the time of
                                  11
                                       filing. See Abdul-Akbar, 239 F.3d at 312; Medberry, 185 F.3d at 1192-93; Ashley, 147 F.3d at
                                  12
Northern District of California




                                       717; Banos, 144 F.3d at 885.
 United States District Court




                                  13
                                              Plaintiff has since filed a response to the Court’s order to show cause.4 Dkt. 21. In his
                                  14
                                       response, Plaintiff claims that he is under imminent danger of further serious physical injury. Id.
                                  15
                                       at 5. Specifically, he claims that he had brought his claims in a previous civil rights action, Case
                                  16
                                       No. C 12-01281 CRB (PR), in which Judge Charles R. Breyer “previously granted in forma
                                  17

                                  18
                                              4
                                  19             The Court notes that Plaintiff has entitled his response to the order to show cause as a
                                       “Motion for a Temporary Restraining Order [(“TRO”)] and Preliminary Injunction.” Dkt. 21 at 3.
                                  20   However, it is evident that Plaintiff is not actually seeking a TRO because he claims that he is
                                       “entitled to a temporary restra[in]ing order of imminent danger and a preliminary injunction of in
                                  21   forma pauperis status until this civil action has been resolved.” Id. at 6. Therefore, the Court
                                       construes this filing as his response to the order to show cause. In any event, even if Plaintiff was
                                  22   requesting a preliminary injunction, such a request is premature because a motion for preliminary
                                       injunction cannot be decided until the parties to the action are served. See Zepeda v. INS, 753 F.2d
                                  23   719, 727 (9th Cir. 1983). Meanwhile, a TRO may be granted without written or oral notice to the
                                       adverse party or that party’s attorney only if: (1) it clearly appears from specific facts shown by
                                  24   affidavit or by the verified complaint that immediate and irreparable injury, loss or damage will
                                       result to the applicant before the adverse party or the party’s attorney can be heard in opposition,
                                  25   and (2) the applicant’s attorney certifies in writing the efforts, if any, which have been made to
                                       give notice and the reasons supporting the claim that notice should not be required. See Fed. R.
                                  26   Civ. P. 65(b). In this matter, even if the Court were to consider Plaintiff’s motion for a TRO or
                                       preliminary injunction, such a motion would have been denied because the parties to this action
                                  27   have not yet been served, and Plaintiff has failed to satisfy either of the criteria under Rule 65(b)
                                       for granting a TRO without notice to the adverse parties. Id.
                                  28                                                       3
                                          Case 4:19-cv-05468-YGR Document 26 Filed 06/26/20 Page 4 of 11




                                   1
                                       pauperis status . . . [upon] finding the existence of imminent danger [and that] such imminent
                                   2
                                       danger ha[d] not ceased.” Id. at 4. The record shows that in Case No. C 12-01281 CRB (PR),
                                   3
                                       Plaintiff had raised multiple claims, including similar retaliation claims against the same
                                   4
                                       Defendants named in the instant case (Defendants Machuca, Cermeno, Carrasco), but on February
                                   5
                                       2, 2015, Judge Breyer granted Defendants’ motion for summary judgment as to Plaintiff’s
                                   6
                                       retaliation claims on the ground that Plaintiff did not exhaust available administrative remedies as
                                   7
                                       required by 42 U.S.C. § 1997e(a). See Dkt. 110 in Case No. C 12-01281 CRB (PR).
                                   8
                                                Furthermore, Plaintiff claims that he suffers “increased nerve damage in both median
                                   9
                                       nerves in [his] hands . . . . “ Dkt. 21 at 5. He further alleges that various injuries to his spine,
                                  10
                                       right leg and hips have “progressed.” Id. In addition, Plaintiff claims that “[e]very time this case
                                  11
                                       is pursued permanent medical chronos are discontinued one to two months of filing papers in
                                  12
Northern District of California




                                       district court.” Id. at 4. The Court finds that Plaintiff has sufficiently made a “plausible
 United States District Court




                                  13
                                       allegation” of imminent danger of serious physical injury at the time of filing by alleging, among
                                  14
                                       other things, that prison officials retaliated against him by denying him needed medical care. See
                                  15
                                       Andrews, 493 F.3d at 1055 (court “should not make an overly detailed inquiry into whether the
                                  16
                                       allegations qualify for the exception;” it is sufficient if prisoner “makes a plausible allegation that
                                  17
                                       [he] faced ‘imminent danger of serious physical injury’ at the time of filing”). Thus, Plaintiff may
                                  18
                                       proceed IFP, but Defendants are not precluded from later challenging Plaintiff’s imminent danger
                                  19
                                       allegations in a motion for summary judgment. See Gibbs v. Cross, 160 F.3d 962, 967 n.8 (3d Cir.
                                  20
                                       1998).
                                  21
                                                Because Plaintiff’s allegation that he falls under the “imminent” danger exception could
                                  22
                                       allow him to meet his burden of showing that section 1915(g) does not bar pauper status for him, a
                                  23
                                       dismissal under section 1915(g) may not be proper at this time. In view of this, Plaintiff's
                                  24
                                       application for leave to proceed IFP under 28 U.S.C. § 1915 (dkts. 2, 10) will be granted in a
                                  25
                                       separate written Order. Thus, the Court will review the complaint and serve Defendants, as
                                  26
                                       explained below.
                                  27

                                  28                                                      4
                                         Case 4:19-cv-05468-YGR Document 26 Filed 06/26/20 Page 5 of 11




                                   1          B.     Standard of Review
                                   2          A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                   3   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                   4   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                   5   that are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                   6   monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se

                                   7   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                   8   Cir. 1988).

                                   9          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                  10   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                  11   the alleged violation was committed by a person acting under the color of state law. West v.

                                  12   Atkins, 487 U.S. 42, 48 (1988).
Northern District of California
 United States District Court




                                  13          C.     Legal Claims
                                  14          As mentioned above, Plaintiff’s complaint includes allegations that Defendants retaliated

                                  15   against him for filing inmate grievances, used excessive force against him, and deprived him of

                                  16   necessary medical care. See Dkt. 1. Plaintiff claims that in May of 2011, while he was

                                  17   temporarily housed in SVSP, he filed a 602 inmate appeal complaining that he “was being denied

                                  18   his basic living conditions in non-compliance with [California Department of Corrections and

                                  19   Rehabilitation] regulations . . . .” Id. at 7. Plaintiff claims that Defendants “demanded that

                                  20   Plaintiff withdraw the 602 but he declined to do so,” and as a result, Defendants retaliated by

                                  21   using excessive force against him and depriving him of necessary medical care. See id. at 8-10.

                                  22   Specifically, on May 5, 2011, while Plaintiff was handcuffed in order to be escorted to a medical

                                  23   appointment, Plaintiff claims that he declined to withdraw his 602 appeal and thus Defendant

                                  24   Machuca “gave the order for Defendant Carrasco to slam Plaintiff to the ground face down and for

                                  25   Defendant Cermeno to assist in dragging him back inside [Plaintiff’s] cell face-down while yelling

                                  26   we are going to ‘kick your ass nigger’ and ‘happy Cinco de Mayo.’” Id. at 7-8, 13. Plaintiff

                                  27   claims that Defendants then took him inside his cell and “began hitting [him] in his face, kicking

                                  28                                                     5
                                         Case 4:19-cv-05468-YGR Document 26 Filed 06/26/20 Page 6 of 11




                                   1
                                       him in his arms, legs, ribs, and back . . . .” Id. at 8. Thereafter, Defendants “placed Plaintiff in a
                                   2
                                       holding cage in the hallway of [Administrative Segregation]” and ignored Plaintiff’s request for
                                   3
                                       “emergency medical treatment for his right leg, right arm, right ear and back.” Id. at 9.
                                   4
                                              It is well established that prison officials may not retaliate against a prisoner for filing
                                   5
                                       inmate grievances. See Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2005); Bruce v. Ylst, 351
                                   6
                                       F.3d 1283, 1288 (9th Cir. 2003). Furthermore, a prisoner has the right to be free from cruel and
                                   7
                                       unusual punishment, including physical abuse by guards. Whenever prison officials stand accused
                                   8
                                       of using excessive physical force in violation of the Eighth Amendment, the core judicial inquiry
                                   9
                                       is whether force was applied in a good-faith effort to maintain or restore discipline, or maliciously
                                  10
                                       and sadistically to cause harm. Hudson v. McMillian, 503 U.S. 1, 6 (1992) (citing Whitley v.
                                  11
                                       Albers, 475 U.S. 312, 317 (1986)). In addition, deliberate indifference to a prisoner’s serious
                                  12
Northern District of California




                                       medical needs amounts to the cruel and unusual punishment prohibited by the Eighth Amendment.
 United States District Court




                                  13
                                       Estelle v. Gamble, 429 U.S. 97, 104 (1976). A prison official violates the Eighth Amendment
                                  14
                                       only when two requirements are met: (1) the deprivation alleged is, objectively, sufficiently
                                  15
                                       serious, and (2) the official is, subjectively, deliberately indifferent to the inmate’s health. See
                                  16
                                       Farmer v. Brennan, 511 U.S. 825, 834 (1994).
                                  17
                                              Liberally construed, Plaintiff’s allegations appear to state cognizable claims of retaliation,
                                  18
                                       excessive force, and deliberate indifference to serious medical needs in violation of the First and
                                  19
                                       Eighth Amendments against the named Defendants, and his complaint will be ordered served.
                                  20
                                       III.   CONCLUSION
                                  21
                                              For the foregoing reasons, the Court orders as follows:
                                  22
                                              1.      Plaintiff states a cognizable First Amendment retaliation claim against Defendants
                                  23
                                       Machuca, Carrasco, and Cermeno.
                                  24
                                              2.      Plaintiff states cognizable Eighth Amendment claims for the use of excessive force
                                  25
                                       and for deliberate indifference to Plaintiff’s serious medical needs against Defendant Machuca,
                                  26
                                       Carrasco, and Cermeno.
                                  27

                                  28                                                      6
                                         Case 4:19-cv-05468-YGR Document 26 Filed 06/26/20 Page 7 of 11




                                   1
                                              3.      The Clerk of the Court shall mail a Notice of Lawsuit and Request for Waiver of
                                   2
                                       Service of Summons, two copies of the Waiver of Service of Summons, a copy of the complaint
                                   3
                                       and all attachments thereto (dkt. 1), and a copy of this Order to the following Defendants: SVSP
                                   4
                                       Correctional Sergeant Raul Machuca, Jr., and SVSP Correctional Officers Rodolfo
                                   5
                                       Carrasco and Jose Cermeno. The Clerk also shall mail a copy of the complaint and a copy of
                                   6
                                       this Order to the State Attorney General’s Office in San Francisco. Additionally, the Clerk shall
                                   7
                                       mail a copy of this Order to Plaintiff.
                                   8
                                              4.      Defendants are cautioned that Rule 4 of the Federal Rules of Civil Procedure
                                   9
                                       requires them to cooperate in saving unnecessary costs of service of the summons and complaint.
                                  10
                                       Pursuant to Rule 4, if Defendants, after being notified of this action and asked by the Court, on
                                  11
                                       behalf of Plaintiff, to waive service of the summons, fail to do so, Defendants will be required to
                                  12
Northern District of California




                                       bear the cost of such service unless good cause be shown for the failure to sign and return the
 United States District Court




                                  13
                                       waiver form. If service is waived, this action will proceed as if Defendants had been served on the
                                  14
                                       date that the waiver is filed, except that pursuant to Rule 12(a)(1)(B), Defendants will not be
                                  15
                                       required to serve and file an answer before sixty (60) days from the date on which the request for
                                  16
                                       waiver was sent. (This allows a longer time to respond than would be required if formal service of
                                  17
                                       summons is necessary.) Defendants are asked to read the statement set forth at the foot of the
                                  18
                                       waiver form that more completely describes the duties of the parties with regard to waiver of
                                  19
                                       service of the summons. If service is waived after the date provided in the Notice but before
                                  20
                                       Defendants personally have been served, the Answer shall be due sixty (60) days from the date on
                                  21
                                       which the request for waiver was sent or twenty (20) days from the date the waiver form is filed,
                                  22
                                       whichever is later.
                                  23
                                              5.      Defendants shall answer the complaint in accordance with the Federal Rules of
                                  24
                                       Civil Procedure. The following briefing schedule shall govern dispositive motions in this action:
                                  25
                                                      a.      No later than sixty (60) days from the date their answer is due, Defendants
                                  26
                                       shall file a motion for summary judgment or other dispositive motion. The motion must be
                                  27

                                  28                                                     7
                                         Case 4:19-cv-05468-YGR Document 26 Filed 06/26/20 Page 8 of 11




                                   1
                                       supported by adequate factual documentation, must conform in all respects to Federal Rule of
                                   2
                                       Civil Procedure 56, and must include as exhibits all records and incident reports stemming from
                                   3
                                       the events at issue. A motion for summary judgment also must be accompanied by a Rand5 notice
                                   4
                                       so that Plaintiff will have fair, timely, and adequate notice of what is required of him in order to
                                   5
                                       oppose the motion. Woods v. Carey, 684 F.3d 934, 935 (9th Cir. 2012) (notice requirement set out
                                   6
                                       in Rand must be served concurrently with motion for summary judgment). A motion to dismiss
                                   7
                                       for failure to exhaust available administrative remedies must be accompanied by a similar notice.
                                   8
                                       However, the Court notes that under the new law of the circuit, in the rare event that a failure to
                                   9
                                       exhaust is clear on the face of the complaint, Defendants may move for dismissal under Rule
                                  10
                                       12(b)(6), as opposed to the previous practice of moving under an unenumerated Rule 12(b)
                                  11
                                       motion. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (overruling Wyatt v. Terhune, 315
                                  12
Northern District of California




                                       F.3d 1108, 1119 (9th Cir. 2003), which held that failure to exhaust available administrative
 United States District Court




                                  13
                                       remedies under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), should be raised by a
                                  14
                                       defendant as an unenumerated Rule 12(b) motion). Otherwise, if a failure to exhaust is not clear
                                  15
                                       on the face of the complaint, Defendants must produce evidence proving failure to exhaust in a
                                  16
                                       motion for summary judgment under Rule 56. Id. If undisputed evidence viewed in the light most
                                  17
                                       favorable to Plaintiff shows a failure to exhaust, Defendants are entitled to summary judgment
                                  18
                                       under Rule 56. Id. But if material facts are disputed, summary judgment should be denied and the
                                  19
                                       district judge rather than a jury should determine the facts in a preliminary proceeding. Id. at
                                  20
                                       1168.
                                  21
                                               If Defendants are of the opinion that this case cannot be resolved by summary judgment,
                                  22
                                       Defendants shall so inform the Court prior to the date the summary judgment motion is due. All
                                  23
                                       papers filed with the Court shall be served promptly on Plaintiff.
                                  24
                                                        b.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  25
                                       and served on Defendants no later than twenty-eight (28) days after the date on which
                                  26
                                  27           5
                                                   Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998).
                                  28                                                     8
                                         Case 4:19-cv-05468-YGR Document 26 Filed 06/26/20 Page 9 of 11




                                   1
                                       Defendants’ motion is filed.
                                   2
                                                      c.      Plaintiff is advised that a motion for summary judgment under Rule 56 of
                                   3
                                       the Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you
                                   4
                                       must do in order to oppose a motion for summary judgment. Generally, summary judgment must
                                   5
                                       be granted when there is no genuine issue of material fact—that is, if there is no real dispute about
                                   6
                                       any fact that would affect the result of your case, the party who asked for summary judgment is
                                   7
                                       entitled to judgment as a matter of law, which will end your case. When a party you are suing
                                   8
                                       makes a motion for summary judgment that is supported properly by declarations (or other sworn
                                   9
                                       testimony), you cannot rely simply on what your complaint says. Instead, you must set out
                                  10
                                       specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,
                                  11
                                       as provided in Rule 56(c), that contradict the facts shown in the defendant’s declarations and
                                  12
Northern District of California




                                       documents and show that there is a genuine issue of material fact for trial. If you do not submit
 United States District Court




                                  13
                                       your own evidence in opposition, summary judgment, if appropriate, may be entered against you.
                                  14
                                       If summary judgment is granted, your case will be dismissed and there will be no trial. Rand, 154
                                  15
                                       F.3d at 962-63.
                                  16
                                              Plaintiff also is advised that—in the rare event that Defendants argue that the failure to
                                  17
                                       exhaust is clear on the face of the complaint—a motion to dismiss for failure to exhaust available
                                  18
                                       administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without
                                  19
                                       prejudice. To avoid dismissal, you have the right to present any evidence to show that you did
                                  20
                                       exhaust your available administrative remedies before coming to federal court. Such evidence
                                  21
                                       may include: (1) declarations, which are statements signed under penalty of perjury by you or
                                  22
                                       others who have personal knowledge of relevant matters; (2) authenticated documents—
                                  23
                                       documents accompanied by a declaration showing where they came from and why they are
                                  24
                                       authentic, or other sworn papers such as answers to interrogatories or depositions; and
                                  25
                                       (3) statements in your complaint insofar as they were made under penalty of perjury and show that
                                  26
                                       you have personal knowledge of the matters state therein. As mentioned above, in considering a
                                  27

                                  28                                                     9
                                         Case 4:19-cv-05468-YGR Document 26 Filed 06/26/20 Page 10 of 11




                                   1
                                       motion to dismiss for failure to exhaust under Rule 12(b)(6) or failure to exhaust in a summary
                                   2
                                       judgment motion under Rule 56, the district judge may hold a preliminary proceeding and decide
                                   3
                                       disputed issues of fact with regard to this portion of the case. Albino, 747 F.3d at 1168.
                                   4
                                               The notices above do not excuse Defendants’ obligation to serve similar notices again
                                   5
                                       concurrently with motions to dismiss for failure to exhaust available administrative remedies and
                                   6
                                       motions for summary judgment. Woods, 684 F.3d at 935.
                                   7
                                                       d.      Defendants shall file a reply brief no later than fourteen (14) days after the
                                   8
                                       date Plaintiff’s opposition is filed.
                                   9
                                                       e.      The motion shall be deemed submitted as of the date the reply brief is due.
                                  10
                                       No hearing will be held on the motion unless the Court so orders at a later date.
                                  11
                                               6.      Discovery may be taken in this action in accordance with the Federal Rules of Civil
                                  12
Northern District of California




                                       Procedure. Leave of the Court pursuant to Rule 30(a)(2) is hereby granted to Defendants to
 United States District Court




                                  13
                                       depose Plaintiff and any other necessary witnesses confined in prison.
                                  14
                                               7.      All communications by Plaintiff with the Court must be served on Defendants or
                                  15
                                       Defendants’ counsel, once counsel has been designated, by mailing a true copy of the document to
                                  16
                                       them.
                                  17
                                               8.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court
                                  18
                                       informed of any change of address and must comply with the Court’s orders in a timely fashion.
                                  19
                                       Pursuant to Northern District Local Rule 3-11, a party proceeding pro se whose address changes
                                  20
                                       while an action is pending must file a notice of change of address promptly, specifying the new
                                  21
                                       address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail
                                  22
                                       directed to the pro se party by the Court has been returned to the Court as not deliverable, and
                                  23
                                       (2) the Court fails to receive within sixty days of this return a written communication from the pro
                                  24
                                       se party indicating a current address. See L.R. 3-11(b).
                                  25
                                               9.      Upon a showing of good cause, requests for a reasonable extension of time will be
                                  26
                                       granted provided they are filed on or before the deadline they seek to extend.
                                  27

                                  28                                                      10
                                         Case 4:19-cv-05468-YGR Document 26 Filed 06/26/20 Page 11 of 11




                                   1
                                              10.     Because Plaintiff’s complaint has now been reviewed and is being served through
                                   2
                                       the process of waiver of service of the summons, his pending motion for service by the United
                                   3
                                       States Marshal is terminated as moot. Dkt. 8. The Court notes that the Clerk of the Court has sent
                                   4
                                       Plaintiff a status letter and a copy of the docket sheet in response to his request for a status report.
                                   5
                                       See Dkt. 25. Therefore, his pending status report request is also terminated as moot. Dkt. 24.
                                   6
                                              11.     This Order terminates Docket Nos. 8 and 24.
                                   7
                                              IT IS SO ORDERED.
                                   8
                                       Dated: June 26, 2020
                                   9
                                                                                         ______________________________________
                                  10                                                     YVONNE GONZALEZ ROGERS
                                                                                         United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      11
